972 F.2d 1348
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert A. WISWALL, as Trustee for the Chapter 7 BankruptcyEstate of Janice Gookin Jenner, Plaintiff-Appellant,v.TRI-COUNTY METROPOLITAN TRANSPORTATION DISTRICT OF OREGON,Defendant-Appellee.
No. 91-35217.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 8, 1992.Decided Aug. 4, 1992.

Before GOODWIN, TANG and THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
We affirm for the reasons given by the district court in its amended opinion filed March 28, 1991.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3